Opinion issued February 7, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00910-CV
                           ———————————
    GALLERIA NAILS AND SUONG THI NGOC HUYNH A/K/A LISA
                     HUYNH, Appellants
                                       V.
              WEINGARTEN REALTY INVESTORS, Appellee


                   On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-11101


                         MEMORANDUM OPINION

      Appellants have filed a motion to dismiss this interlocutory appeal. No

opinion has issued. Appellee has not opposed the motion.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2